837 F.2d 475
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leona COCKRUM, Petitioner-Appellant,v.Aileen LOVE, Warden, Respondent-Appellee.
No. 87-6304.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1988.

Before MERRITT and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This is a habeas corpus action filed under 28 U.S.C. Sec. 2254.  On October 19, 1987, the district court entered an order dismissing the action for failure of the petitioner to exhaust available state remedies.  The petitioner filed a notice of appeal on November 9, 1987.


2
The respondent now moves this Court to dismiss the appeal for reasons of mootness.  Attached to the motion is an affidavit by the respondent stating that the petitioner died on November 12, 1987.  The respondent's death having rendered the appeal moot,


3
It is ORDERED that the motion to dismiss is granted.